Title: To John Adams from Robert R. Livingston, 30 May 1782
From: Livingston, Robert R.
To: Adams, John



No. 82plicate
Philadelphia 30th. May 1782
Sir

After I had wrote the letter of yesterday and sent it off, I recieved your favours of the 4th. 21. 27 of Feby, 10. &c. 11 of March; the three last I laid before Congress this morning, that of the 21st. I have kept by me for further consideration, tho’ I think upon the whole, as you have submitted them to my discretion, that I shall lay it also before Congress.
I know they have been very solicituous to have some explanation of the Reasons, which induced you to take the step you did, those you assign in your letter are very full, and I see nothing in it, which it will not be proper for you to state to them, and it may remove some objections, that have been raised to the measure.
I frankly confess to you that the stile of that letter, pleases me better than any one you have written, it goes into minutia, that we ought to exact from all our Ministers, since nothing short of it can give us a just Idea of our foreign Politicks, as for a general state of them it may be got thro’ various channels. But every word or look of a foreign Minister or popular Leader may serve to explain matters, which are otherways inexplicable.
I am sorry for the difficulty the cypher occasions you, it was one found in the Office, and is very incomplete. I enclose one that you will find easy in the practice, and will therefore write with freedom directing your letters not to be sunk in case of danger as many are lost by that means, want of time induces me to send you a sett of Blanks for Mr. Dana, which you will oblige me by having filled up from yours, with the same Cyphers, and transmitted by a careful hand to him, this will make one cypher common to all three, which I think will on many occasions be of use to you and Mr. Dana.
I am very glad to hear of your proposed removal to the Hague, as it is the proper stage on which to display your Abilities and Address. I cannot hope to get any determination of Congress on the subject of your purchase in time to be transmitted by this conveyance, when another offers, you shall hear from me, can nothing be done towards procuring a loan from Holland on account of the public 10,000000 of Livres would set our Affairs here on the most respectable footing, we have just recieved an account from Charles Town of the victory obtained by Rodney, this is a severe blow, but I hope will come too late to effect the Politicks of the United Provinces. In the United States it will I hope have no other effect, than to urge us to greater exertions, and a reliance upon our own strength, rather than on foreign Aid, you will be pleased to furnish me with the most minute details of every step that Britain may take towards a negotiation for a general or partial peace.
I am Sir with great Respect and Esteem your Excellency’s most obedient humble servant

Robt R Livingston

